                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


    JPW INDUSTRIES, INC.,                         )
                                                  )
         Plaintiff,                               )         NO. 3:20-cv-00086
                                                  )
    v.                                            )         JUDGE RICHARDSON
                                                  )
    WOODWORKERS SUPPLY, INC.,                     )
                                                  )
         Defendant.                               )


                           MEMORANDUM OPINION AND ORDER

         Plaintiff filed this action on January 31, 2020. (Doc. No. 1). A year and a half has passed,

and Plaintiff has failed to properly serve Defendant (referred to below in certain quoted excerpts

by its legal name, Woodworkers Supply, Inc.) under Fed. R. Civ. P. 4.

         Plaintiff has attempted to serve Defendant three times. Plaintiff first attempted to serve a

summons1 issued February 3, 2020 and addressed to “Woodworkers Supply, Inc.[,] Attn: John C.

Wirth, President or other officer, managing or general agent, or any other agent authorized by

appointment or by law to receive service of process[,] 1108 N. Gleen [sic] Road Casper, Wyoming

82601.”2 (Doc. No. 5 at 1). The summons was sent by certified mail to the Glenn Road address.

(Doc. No. 9 at 2). On February 6, 2020, the return receipt for the certified mail was signed for by

“G. Hunt,” who checked the “agent” box on the return receipt. (Id. at 2-3). On May 1, 2020,



1
 Herein, references to serving a summons, or to serving process, generally is shorthand for serving
both such summons and a copy of the complaint. Likewise, references to receiving (or accepting)
a summons, or to receiving (or accepting) process, generally is shorthand for receiving (or
accepting) both such summons and a copy of the complaint.
2
  Open-source information, and at least one part of the record, (Doc. No. 36 at 2), make clear that
the address should have read “Glenn Road,” not “Gleen Road.”
                                                  1
Plaintiff moved for entry of default against Defendant for its “failure to plead or otherwise defend

the . . . action.” (Doc. No. 14 at 1). The Clerk denied this motion, finding that service was

inadequate under both Tennessee and Wyoming law. (Doc. No. 16).

       After the Clerk’s denial, Plaintiff attempted (in two different ways) to serve an alias

summons issued on June 30, 2020 and addressed to “Woodworkers Supply, Inc. Attn: Phillip A.

Nicholas, registered Agent or other officer, managing or general agent, or any other agent

authorized by appointment or by law to receive service of process[,] 170 N. 5th[,] Laramie,

Wyoming 82070.” (Doc. No. 18 at 1). First, on July 6, 2020, Plaintiff’s process server delivered

the alias summons (in person, apparently) to a person he describes as “Elaine Lund, Secretary for

Phillip Nicholas as Registered Agent for Woodworkers Supply, Inc.” at this (North 5th Street)

address. (Doc. No. 19 at 2).3 Second, at some point on or after July 1, 2020, the alias summons

was sent by certified mail restricted delivery to the North 5th Street address. (Doc. No. 20 at 2-4).

On July 6, 2020, the return receipt for the certified mail was signed by Elaine Lund,4 who did not

check a box for either “agent” or “addressee.” (Id. at 2-5).5



3
 The Court does not know for certain the basis for (or accuracy of) the process server’s claim that
Elaine Lund is Mr. Nicholas’s secretary. But the Court herein will assume that such claim is
accurate.
4
  The signature is not particularly legible, but (as indicated in a footnote below) the Court will
assume, as has Plaintiff, that it is the signature of Elaine Lund, whom Plaintiff’s process server
had identified as both the person receiving the summons in person on July 6 and as the “Secretary”
for Defendant’s registered agent.
5
  The process server’s return of service refers to Elaine Lund (and only Elaine Lund) as the in-
person recipient of the summons of July 6, Doc. No. 19 at 2, but the Clerk’s denial refers to this
in-person recipient both as Elaine Lund and as Elaine Hurd. (Doc. No. 23 at 3-4). The Court does
not know why the Clerk referred to Elaine Hurd, although it could be because the signature on the
return receipt from the attempted service via certified mail could be read as “Elaine Hurd”; the
first name on balance does appear to be “Elaine,” but the surname could be “Lund,” or “Hurd” or
something else. (Doc. No. 20 at 5). In any event, the Court presumes (neither to the benefit nor to


                                                 2
        On July 28, 2020, Plaintiff again moved for entry of default based on Defendant’s “failure

to plead or otherwise defend the . . . action.” (Doc. No. 21 at 1). The Clerk denied this motion for

failure to properly serve Defendant under Tennessee or Wyoming law. (Doc. No. 23).6

        Federal Rule of Civil Procedure 4(m) provides that “[i]f a defendant is not served within

90 days after the complaint is filed, the court—on motion or on its own after notice to the

plaintiff—must dismiss the action without prejudice against that defendant or order that service be

made within a specified time.” Fed. R. Civ. P. 4(m). The Court must extend the time for service

upon a showing of good cause, and the Court may exercise its discretion to permit late service

even where a plaintiff has not shown good cause. Fed. R. Civ. P. 4(m)’s advisory committee note

to 1993 amendment (explaining that Rule 4(m) “explicitly provides that the court shall allow

additional time if there is good cause for the plaintiff’s failure to effect service . . . and authorizes

the court to [grant relief] . . . even if there is no good cause shown”); see also Henderson v. United

States, 517 U.S. 654, 662–63 (1996); DeVane v. Hannah, No. 3:11-cv-00389, 2011 WL 5916433,

at *2 (M.D. Tenn. Nov. 28, 2011). Otherwise, the language of Rule 4(m) mandates dismissal,

either on motion or sua sponte. Fed. R. Civ. P. 4(m); see also Byrd v. Stone, 94 F.3d 217, 219 &

n.3 (6th Cir. 1996). In light of this plain language, it is well established that Rule 4(m) empowers

a court to dismiss complaints without prejudice “upon the court’s own initiative with notice to the



the disadvantage of Plaintiff) that both persons are the same person, whom the Court will call
“Elaine Lund.”
6
  On September 9, 2020 Plaintiff moved for reconsideration of the Clerk’s denial because
(supposedly) “Ms. Lund is either expressly or impliedly permitted to accept service on behalf of
Mr. Nicholas.” (Doc. No. 25 at ¶ 13). The Clerk denied the motion, Doc. No. 28, finding “no clear
error of law” in its denial of Plaintiff’s motion. Doc. No. 28 at 7.

      Plaintiff also has a pending motion for summary judgment, Doc. No. 29, but that motion is
mooted based on the instant order dismissing this action.


                                                   3
plaintiff.” Hason v. Med. Bd. of Cal., 279 F.3d 1167, 1174 (9th Cir. 2002); see also Friedman, 929

F.2d at 1155 n.4 (noting that “the issue of ineffective service of process may be raised sua sponte”).

        On February 17, 2021, the magistrate judge ordered Plaintiff to show cause why this action

should not be dismissed without prejudice pursuant to Fed. R. Civ. P. 4(m) and why the service

period should be extended to allow Plaintiff to properly serve Defendant a year after the Complaint

was filed. (Doc. No. 35). Plaintiff’s Response (Doc. No. 36) asserted that proper service had in

fact been made7 but otherwise did not attempt to show cause; in other words, Plaintiff put all of its

eggs in the “service has been properly done” basket, and no eggs in the “failure to effect proper

service should be excused for cause” basket. The undersigned finds, as did the magistrate judge,

that Plaintiff has failed to establish proper service.

        As of today, over four months after Plaintiff was ordered to show cause, it has yet to

properly serve Defendant.8 Plaintiff’s assertions to the contrary are unpersuasive. Plaintiff first

argues that it served Defendant (a corporation) with a copy of the alias summons by certified mail

in compliance with federal law, because in signing the return receipt, “G. Hunt” checked the box

“Agent” on the receipt. The Clerk properly rejected this argument when it was made previously,

reasoning that Plaintiff has not established that “G. Hunt” was an agent authorized to receive




7
  The magistrate judge clearly rejected this assertion, (Doc. No. 35 at 1), though she did not say
why she did so, beyond referring to the Clerk’s prior rejection of Plaintiff’s assertion of proper
service in denying Plaintiff’s two motions for entry of default (Doc. Nos. 16, 23) and indicating
that Plaintiff still had not given “any indication” that it had served Defendant. (Doc. No. 35 at 1).
8
  Plaintiff makes much of the proposition that “a process server’s return will provide a prima facie
case of sufficient service, and the burden [then] shifts to the defendant.” (Doc. No. 36 at 3). This
proposition is fine as far as it goes, but is obviously inapplicable where the service involved (as
established by the process server’s affidavit) is itself insufficient to begin with; in that case, no
burden shifts to the defendant. That is the case here; whatever was done, as established by the
process server’s declaration, was not proper service on a corporation and thus insufficient to shift
the burden to Defendant.
                                                   4
service under Tenn. R. Civ. P. 4.04(4). Now, Plaintiff argues that implicit authority to act as such

an agent will suffice, and that is has circumstantially established that “G. Hunt” had such implicit

authority. But Plaintiff has not circumstantially established this in any manner, including via “G.

Hunt’s” conduct or course of dealing with Defendant. Plaintiff relies on cases (not decided under

Tennessee or Wyoming law), which (as Plaintiff suggests and the Court accepts) stand for the

proposition that an employee’s signature on a return receipt raises a rebuttable presumption that

the employee was authorized to accept service. See Discover Property and Cas. Ins. Co. v. Collins,

299 P.3d 510, 513 (Okla. Civ. App. 2013) (concluding, in a wage garnishment summons context,

that “[a] return receipt signed at [a] registered office or principal place of business shall be

presumed to have been signed by an employee authorized to receive certified mail.”); Fender v.

Deaton, 503 S.E.2d 707, 710 (N.C. Ct. App. 1998) (referencing a North Carolina statute which

provides that an “affidavit together with the return receipt signed by the person who received the

mail if not the addressee raise a presumption that the person who received the mail and signed the

receipt was an agent of the addressee.”); MCI Telecomm. Corp. v. Tarrant Cty. Appraisal Dist.,

723 S.W.2d 350, 356 (Tex, Ct. App. 1987) (concluding that evidence of “some individual[‘s]”

signature is sufficient to resume the presumption of delivery under Texas’s tax code.”). However,

this presumption is inapplicable here for two reasons. First the presumption discussed in the three

cases Plaintiff cited relies on the law of those three states; Plaintiff has not cited any Tennessee

case law standing for such a proposition. Second, this proposition does not seems to square with

the thrust of Tennessee law discussed immediately below, and thus the Court does not believe, and




                                                 5
will not presume, that the Tennessee Supreme Court would recognize a rebuttable presumption

that an employee is authorized to accept service based on that employee’s signature alone.9

        Unable to rely upon a rebuttable presumption that G. Hunt was authorized by Defendant to

receive service, Plaintiff must establish such authority in some other way. It has failed to do so. It

has not shown that G. Hunt is an agent (as an employee or otherwise) of Defendant. Plaintiff argues

that G. Hunt is Defendant’s agent based on a theory of implied authority. But the Court finds such

argument to be without merit. Under Tennessee law:

        Implied authority is established by the actions or acquiescence of the principal, not
        the actions of the agent. In relation to service of process, there must be evidence
        that the principal specifically intended to confer authority on the agent to receive
        and accept service of process on its behalf. Authority to accept service of process
        cannot be established by acting as an agent of the principal for some other purpose
        or by the mere fact of actual acceptance of service of process by the alleged agent.




9
 The Tennessee General Assembly has the power to make laws and did not choose to include such
a presumption in the applicable statute. Conversely, the statute arguably militates against a
rebuttable presumption because it expressly provides for an alternative means to effect service if
service by mail is unsuccessful.

        In Hall v. Haynes, 319 S.W.3d 564 (Tenn. 2010), the Tennessee Supreme Court held that
the plaintiff had not established that the person served with a summons via certified mail (allegedly
a subagent of the registered agent for purposes of accepting service) was not authorized to accept
service of process, then further noted:

        [O]ur holding does not preclude a plaintiff from serving process on a corporation
        by mail. A plaintiff may restrict delivery to any of the individuals designated in
        Rule 4.04(4). Furthermore, in the event that service by mail is unsuccessful, Rule
        4.03(2) expressly allows the plaintiff to try service by mail again or use another
        method of service of process authorized by our Rules. Moreover, . . . Rule 4.04(10)
        gives plaintiff an alternative means to effect service but does not permit plaintiff to
        serve persons other than those expressly listed in 4.04(4). To hold otherwise . . .
        would run counter to Rule 4.03(2), which requires a return receipt “signed by the
        defendant, or by a person designated by Rule 4.04 or by statute” to complete service
        by certified mail.

Id. at 584.


                                                  6
               . . . The plaintiff has the burden of proving that the person he or she elected
       to serve is the defendant’s authorized agent for service of process.

Meersman v. Regions Morgan Keegan Trust, No. M2017-02043-COA-R3-CV, 2018 WL 4896660

at *4-5 (Tenn. Ct. App. Oct. 9, 2018) (citations omitted).10

       Here, Plaintiff has established no implied agency, inasmuch as it has failed to show that

Defendant took some action implying that G. Hunt is in fact its agent. G. Hunt’s signature, and

checking of the “Agent” box, is insufficient to establish implied authority, because there is no

evidence that Woodworkers specifically intended for him to be its agent; for all the Court can tell

from the record, G. Hunt could be absolutely anyone and may have unilaterally presumed to sign

for the certified mail (and check the “Agent” box for whatever reason). See id. at *4 (concluding

that the mere fact of actual acceptance of service of process by the alleged agent, alone, does not

prove authority to accept service). And finally, even if G. Hunt had been shown to be Defendant’s

agent in some sense of for some purpose(s)—even for the purpose of signing for certified mail

generally—that does not necessarily mean that he would be authorized to accept service of process

on the corporation’s behalf. The Tennessee Supreme Court has held that “a corporate agent with

the authority to sign for and receive the corporation’s certified mail does not, without more, qualify

as an agent authorized by appointment to receive service of process on behalf of a corporate

defendant.” Hall v. Haynes, 319 S.W.3d 564, 584 (Tenn. 2010).

       Plaintiff further claims that it served Defendant’s registered agent with an alias summons,

by serving Elaine Lund personally (in person) and by certified mail (as evidenced by a return



10 In asserting that Defendant was properly served with the summons (and alias summons) by
certified mail, Plaintiff relies on Tennessee law rather than Wyoming law. Plaintiff does cite three
intermediate appellate court decisions from states other than Tennessee or Wyoming. But the Court
concludes that these cases are not consistent with Tennessee law as articulated in Hall and
Meersman, and Plaintiff has done nothing to convince the Court that Wyoming law would mirror
the three cited cases rather than Hall and Meersman.
                                                  7
receipt bearing her signature). But Elaine Lund is not Defendant’s agent simply because she is the

secretary of Defendant’s counsel or Defendant’s registered agent.11 Plaintiff argues that as

Nicholas’s secretary, Ms. Lund is impliedly Woodworkers’ subagent. (Doc. No. 36 at 11). This

argument fails for two reasons. First, the record suggests that Ms. Lund is Nicholas’s secretary at

his law firm, (Doc. No. 36 at 2, fn. 1), and being the secretary to someone at a law firm who is

counsel to (or registered agent for) a company does not make the secretary the agent of the

company for any purpose, let alone agent for purposes of service of process. Further, Plaintiff has

not cited to any case law standing for the proposition that the fact that a person is a secretary for

an individual who is a counsel of a corporation expressly or impliedly makes the secretary an agent

or subagent of the corporation.12 Second, nothing in the record otherwise suggests that Elaine Lund

is Defendant’s agent. Even Plaintiff admits, and the Court agrees, that “there is no direct evidence

regarding Ms. Lund’s scope of authority.” (Doc. No. 36 at 13).

       Third, citing an old Wyoming case, Plaintiff relies on the (dubious) principle that the

receptionist in an office is “an employee then in charge of such place of business.” (Id. at 6)

(quoting Oxley v. Mine & Smelter Supply Co., 439 P.2d 661, 664–65 (Wyo. 1968)). Setting aside



11
   Plaintiff also makes much of the fact that “no party is challenging or has challenged the
sufficiency of [service of] process.” (Doc. No. 36 at 4, 13). Though true, that fact does not cure
Plaintiff’s insufficient service maneuvers. It is particularly immaterial because Defendant has not
even appeared in this action to make any challenge. Indeed, Plaintiff here puts the cart before the
horse. The issue here is whether Defendant has been properly served; if not, it does not have to do
anything whatsoever to challenge anything Plaintiff says in this lawsuit. So the fact that Defendant
has not challenged service of process is no indication whatsoever that Defendant concedes
sufficiency of service of process or that service of process was actually legally sufficient.
12
   Plaintiff cites Rubio v. Precision Aerodynamics Inc., 232 S.W.3d 738 (Tenn. Ct. App. 2006),
where the court concluded that “the Tennessee General Assembly did not intend to prohibit or
otherwise restrict a registered agent from authorizing others to assist in the performance of the
duties of the registered agent.” Id. at 742. Though true, this principle is inapplicable here because
there is no evidence that Philip A. Nicholas expressly or impliedly appointed Ms. Lund as his
subagent or authorized Ms. Lund to accept service on his behalf.
                                                 8
why it is prudent to assume that a receptionist is “in charge” of the business at which they sit,

Plaintiff cites no evidence that Elaine Lund was a receptionist, as opposed to a secretary who may

sit away from the location that the Wyoming Supreme Court apparently though, 53 years ago,

placed the receptionist in charge of the business. But even if Elaine Lund was “in charge” at Mr.

Nicholas’s law firm, Oxley still would be inapplicable. That case dealt with then-Rule 4(d)(1) of

the Wyoming Rules of Civil Procedure, which provided that service (which in that case was upon

a corporate rather than individual defendant) could be made “by leaving [the summons] at the

defendant's usual place of business with any employee then in charge of such place of business.”13

See id. Even if Ms. Lund had been established to be “in charge” at Mr. Nicholas’s law firm (and

she was not, as far as the record shows), that would not make her “in charge” at Defendant’s office,

which is one step removed from Mr. Nicholas’s law firm. This sort of presumed but erroneous

equation—serving Ms. Lund equals serving Mr. Nicholas as registered agent, or leaving the

summons at the person in charge of the registered agent’s law office equals leaving the summons

at the defendant’s office—risks an excessive attenuation in likelihood of actual notice to the

defendant. The very specific service-of-process rules are designed to minimize that risk while

providing plaintiffs with reasonable and alternative ways to effect service via compliance with the

rules as written.

        In a last-ditch effort to show that Ms. Lund is Mr. Nicholas’s agent, Plaintiff references a

U.S. Postal Service regulation regarding restricted delivery.14 Specifically, Domestic Mail Manual



13
   The current provision of the Wyoming Rules dealing with serving a corporation similarly
provides that a corporation can be served “by leaving [the summons] at the usual place of business
of such defendant with any employee then in charge thereof.” Wyo. R. Civ. P. 4.
14
   As noted above, the alias summons was sent to the North 5th Street address by certified mail
restricted delivery, the return receipt for which was signed by Elaine Lund on July 6, 2020. (Doc.
No. 20 at 2-4).
                                                 9
§ 508.1.1.8 requires postal employees to deliver mail marked “Restricted Delivery” only to the

addressee or the addressee’s agent. Domestic Mail Manual § 508.1.1.8. Defendant asserts that

based upon this regulation, “the U.S. Postal Service worker would not deliver the complaint and

summons to Ms. Lund unless she was expressly authorized in writing as Mr. Nicholas’ agent.

(Doc. No. 36 at 12) (emphasis in original). Even if the Court were to accept this speculation (which

is exactly what this is), it would be irrelevant because, as noted above, the issue is whether Ms.

Lund was authorized to accept service of process (on behalf of Defendant), not whether she was

authorized to accept certified mail (on behalf of Defendant’s registered agent)—and an affirmative

answer to the latter question does not entail an affirmative answer to the former question. 15 Hall,

319 S.W.3d at 584.

       And the Court actually declines to accept this speculation; while acknowledging this

regulation, the Court refuses to blindly assume that it necessarily was followed in this case, as it is

not a safe assumption that every postal worker follows each regulation in the Domestic Mail

Manual to the tee or that every postal (or other public) employee tasked by official regulation with

handling mail in a particular way with respect to restricted delivery actually complies with the

regulation. Rather than assume such a proposition, the Court attempts to see whether the record

bears it out. Cf. Estep v. Combs, 366 F. Supp. 3d 863, 877 (E.D. Ky. 2018) (“the Court is unable

to tell, from this record, whether the clerk alone made the decision to mail in a manner not

consistent with [Kentucky Rule of Civil Procedure 3.01], i.e., without the restricted delivery

requirement.”). And so the Court does what the Court did in Doshier v. Facebook, Inc., 4:18-cv-

00628-KGB, 2019 WL 4784898 (E.D. Ark. Sept. 19, 2019): look to see whether there is “proof in




15
   Hall of course expresses only Tennessee law, but Plaintiff has not relied on Wyoming law on
this topic or explained why it is different from Tennessee law.
                                                  10
the record” to substantiate that the Postal Service “has a written authorization of any kind on file

authorizing [the person who signed for restricted-delivery certified mail]. . . to accept Restricted

Delivery U.S. Mail on behalf of” the addressee of the certified mail. Id. at *8. Here, as in Doshier,

there is no such proof.16

       Finally, Plaintiff erroneously invokes Rule 4(e) of the Wyoming Rules of Civil Procedure,

which expressly applies only to an individual defendant—in clear contrast to a corporate

defendant, which is what we are dealing with here. As best the Court can tell, what Plaintiff is

attempting to do here is to apply the rules for serving an individual defendant to serving a corporate

defendant who can be served through one particular individual (i.e., the registered agent); in other

words, when serving the corporate defendant via serving its (individual) registered agent, the

registered agent in turn can be served via any of the permissible ways that an individual can be

served. However, Plaintiff provides no authority for this approach, i.e., allowing a corporate

defendant’s registered agent to be served in any of the ways that an individual defendant can be

served. And this approach appears inconsistent with Wyoming Rule 4(h)(2), which indicates the

specific way (i.e., by “delivery of copies”) in which service must be made upon a corporation

through its “agent for process,” without indicating that service upon a corporate agent for process

(such as a registered agent) may be made in any of the four ways in which an individual defendant

may be served pursuant to Rule 4(e).

       Plaintiff has not properly served Defendant in compliance with Rule 4 despite having

received ample time to do so, notice that failure may result in dismissal, and an opportunity to



16
   Doshier suggests the kind of proof of authorization that could or would exist if in fact there was
authorization for someone to sign as the addressee’s agent. “‘Restricted Delivery’ mail may be
delivered to ‘an agent [authorized] on Form 3801 or by letter to the Postmaster . . .’ or ‘Form 3849
. . . may be used for the authorization . . . .’” 2019 WL 4784898, *6 (quoting Domestic Mail
Manual § 508.1.1.8(f)). Here, Plaintiff has presented no such form or letter.
                                                 11
show good cause to excuse its failure. Therefore, dismissal without prejudice under Rule 4(m) is

appropriate. Accordingly, this action is DISMISSED without prejudice, and the Clerk is directed

to close the file.

        IT IS SO ORDERED.



                                                   ___________________________________
                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE




                                              12
